DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 26 August 2021 is acknowledged.  The traversal is on the ground(s) that the method claims of Group II, after being amended, include the special technical feature of Group I and have unity of invention with Group I.  This is not found persuasive because even though the inventions of these groups require the technical feature of adhesive material on the upper side of the napkin and the engaging portion on a lower side of the napkin, this technical feature is not a special technical feature as it does not make a contribution over the prior art as shown below in the prior art rejections.
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hada 2009/0321552. As to claim 1, Hada discloses a napkin having an upper side and a lower side and four corners, the napkin is provided with an adhering portion 10 and an engaging location 12, the adhering portion being located on the upper side and the engaging location being located on the lower side at corresponding positions such that the napkin can be wrapped around an object and secured by engaging the adhering portion with the engaging location, the adhering portion and the engaging location being provided with a mutually adhesive material to allow the adhering portion and the engaging location to . 
As to claim 2, this feature is shown in Fig. 5 of Hada.
As to claim 4, Hada discloses covering the entire lower side of his napkin with engaging material in [0024] which meets the instant claim language.
As to claim 5, Hada discloses this feature in [0011].
As to claim 6, the napkin shown in Fig. 5 of Hada could be stacked with another napkin that is turned by 45 degrees so as to not have the adhesive portions on the individual napkins align with one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-17, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hada 2009/0321552. Hada discloses a napkin having an upper side and a lower side and four corners, the napkin is provided with an adhering portion 10 and an engaging location 12, the adhering portion being located on the upper side and the engaging location being located on the lower side at corresponding positions such that the napkin can be wrapped around an object and secured by engaging the adhering portion with the engaging location, the adhering portion and the engaging location being provided with a mutually adhesive material to allow the adhering portion and the engaging location to releasably adhere to each other [0011], and wherein the mutually adhesive material does not adhere to the napkin material [0010], [0011]. However, Hada does not disclose a folded napkin and the claimed weight or size of the napkin.
As to claims 7-10 and 23, the examiner takes official notice of the fact that it is well-known in the napkin art to form napkins from single or twice folded sheets. Therefore, it would have been obvious to 
As to claims 13-15, the examiner takes official notice of the fact that it is well-known in the napkin art to form napkins from single or multi-ply non-woven tissue. It would have been obvious to one of ordinary skill in the art to adjust the ply weight in Hada to fall within the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 16, it would have been obvious to one of ordinary skill in the art to adjust the sheet size of Hada to fall within the claimed range depending on end use requirements since a change in size is within the level of one of ordinary skill in the art.
As to claim 17, Hada discloses this feature in [0025]. 
As to claim 19, the examiner takes official notice of the fact that it is well-known in the napkin art to wrap cutlery in a napkin. Therefore, it would have been obvious to one of ordinary skill in the art to use the napkin of Hada to wrap cutlery and have the adhesive secure the napkin around the cutlery. 
As to claim 24, the features of this claim have been addressed above with reference to claims 8. The napkin shown in Fig. 5 of Hada could be stacked with another napkin that is turned by 45 degrees so as to not have the adhesive portions on the individual napkins align with one another. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783